Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed August 3, 2020 has been entered.
Claims 5-24 are currently pending.

Drawings
The drawings were received on June 5, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, 9, 11, 14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voda (US 6,558,368, hereinafter “Voda”).  Regarding claims 5, 16 and 17, Voda discloses a method of stabilizing a catheter within a blood vessel and performing an endovascular medical procedure (Figs 3A-D; col 10, ln 36 – col 11, ln 43) comprising: 
inserting an elongate tubular member (36) of the catheter including a sidewall defining a single internal lumen into a blood vessel such that: a first segment (38) of the elongate tubular member is located within a first branch (descending aorta 24a) of the blood vessel; a second segment (40) of the elongate tubular member located distally of the first segment is positioned in contact with an internal wall of the blood vessel, whereby the second segment is braced against an arch (aortic arch 24c) defined by a second branch of the blood vessel to thereby stabilize the elongate tubular member and inhibit kickback from a medical device inserted into the elongate tubular member during delivery to a target area (col 11, ll 34-43); and a third segment (combination of 42, 44, 46, and 48) of the elongate tubular member located distally of the second segment is located within a third branch (ascending aorta 24b) of the blood vessel located distally of the arch; 
	inserting the medical device (therapeutic device, such as a dilating catheter, laser catheter, atherectomy catheter, or the like – col 1, ll 28-43) into the elongate tubular member (col 11, ll 18-22); and delivering the medical device to the target area through the elongate tubular member (col 1, ll 28-43; see also dilation catheter 160 inserted through guide catheter 110 in Fig 9A).  










[AltContent: textbox (2nd Segment)][AltContent: textbox (Arch)]
[AltContent: arrow][AltContent: textbox (2nd 
branch)][AltContent: arrow][AltContent: textbox (1st branch)][AltContent: arrow][AltContent: textbox (2nd Bend)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Bend)][AltContent: arrow][AltContent: textbox (3rd
Segment)][AltContent: textbox (1st 
Segment)]
    PNG
    media_image1.png
    474
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    278
    media_image2.png
    Greyscale

	Regarding claims 6 and 19, wherein inserting the elongate tubular member (36) includes positioning the elongate tubular member such that a first bend connecting the first and second segments is located proximally of the arch (aortic arch 24c) and a second bend connecting the second and third segments is located distally of the arch, the first bend being configured such that the first segment extends at a first obtuse angle in relation to the second segment and the second bend being configured such that the third segment extends at a second obtuse angle in relation to the second segment (Figs 3A and 3C; col 11, ll 34-43).  
	Regarding claim 8, further including deflecting the elongate tubular member (36) such that the elongate tubular member moves from a first configuration (insertion configuration when 
	Regarding claims 9 and 20, wherein deflecting the elongate tubular member includes exposing the elongate tubular member to a stimulus (exposing to a mechanical stimulus by insertion/removal of a relatively stiff wire – col 11, ll 24-30).  
	Regarding claims 11 and 20, wherein deflecting the elongate tubular member includes steering the elongate tubular member (the user steers the catheter into the desired location within the vasculature by withdrawing the relatively stiff wire and allowing the preformed curvature to assume the appropriate position along with slight manipulation to align the tip of the catheter with the ostium of the right coronary artery – col 11, ll 26-32).  
	Regarding claims 14 and 20, further including inserting a dilator (relatively stiff wire) into the elongate tubular member (36) to straighten the elongate tubular member and thereby facilitate insertion into the blood vessel (col 11, ll 24-30).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claims 5 and 16 above, further in view of Morero (US 2011/0313402, hereinafter “Morero”).  Voda discloses the invention substantially as claimed, as shown above, but fails to disclose a proximal side hole formed in the elongate tubular member.  Morero discloses a similar method of performing an endovascular medical procedure including inserting an elongate tubular member (10) into a blood vessel (para [0001]; Fig 11), wherein at least one side hole (44) is formed in the elongate tubular member (10) proximal of a curved portion of the elongate tubular member (para [0086-0091]).  Morero teaches a relatively stiff guidewire (46) already positioned In the blood vessel is inserted through the side hole (44) and into the internal lumen (12) of the elongate tubular member (10) in such a way that a distal portion of the guide wire (46) projects from the side opening (44) and runs parallel to a distal portion of the elongate tubular member such that when positioned, the guide wire (46) lies on the internal wall of the main vessel and carries out the function of stabilizing the elongate tubular member in the desired position (para [0090]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the elongate tubular member comprised a proximal side hole, as taught by Morero, and included the step of positioning the elongate tubular member such that at least one side hole formed in the elongate tubular member is located proximally of the arch, for the purpose of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 9 above, further in view of Dehdashtian et al. (US 2014/0350523, hereinafter “Dehdashtian”).  Voda discloses the invention substantially as claimed, as shown above, but fails to disclose deflecting the elongate tubular member by exposing the elongate tubular member to an electrical stimulus or to a temperature stimulus greater than 90 degrees Fahrenheit.  Dehdashtian discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member into a blood vessel by deflecting the elongate tubular member such that it moves from a first configuration (initial straightened position) to a second, different, non-linear configuration (curved around aortic arch – Fig 2).  Dehdashtian teaches transitioning from the deformed straightened state (first configuration) to a remembered shape (second configuration) by applying force or by placing a core of the elongate member at a desired temperature when the material is designed to be thermally activated as a shape-memory material (para [0133]).  For example, the material may transition from the deformed shape to the pre-determined shape when placed at about body temperature (para [0133]).  “Shape memory materials have a shape memory effect in which they can be made to remember a particular shape. Once a shape has been remembered, the shape memory material may be bent out of shape or deformed and then returned to its original shape by unloading from strain or by heating” (para [0132]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the elongate tubular member was formed from a shape memory material and deflected from the first to the second configuration when exposed to a temperature stimulus greater than 90 degrees Fahrenheit (i.e. when at body temperature), as . 

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claims 5 and 17 above.  Voda discloses the invention substantially as claimed, as shown above, including inserting the elongate tubular member (36) such that the second segment (40) is positioned with proximal and distal ends thereof located on opposite sides of the arch (24c) (Fig 3C).

[AltContent: textbox (Proximal end of second segment)][AltContent: textbox (Arch)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end of second segment)][AltContent: arrow]
    PNG
    media_image1.png
    474
    296
    media_image1.png
    Greyscale

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 5 above, further in view of Kapadia (US 2016/0058978, hereinafter “Kapadia”).  Voda discloses the invention substantially as claimed, as shown above, including inserting the elongate tubular member (36) such that the first segment (38) is positioned in the first branch and the third segment (42) is positioned in the third branch (see annotated Fig 3C above).  However, Voda fails to disclose a proximal end of the first segment and a distal end of the third segment are oriented in opposing directions, as claimed.  Kapadia discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member (102) into a blood vessel and teaches the proximal end of the first segment and the distal end of the second segment may be oriented in different directions depending on the insertion point of the elongate tubular member and the target vessel within the body (Figs 1-2; para [0017-0018]).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end of third segment)][AltContent: arrow][AltContent: textbox (Distal end of third segment)][AltContent: textbox (Proximal end of first segment)]
    PNG
    media_image3.png
    318
    201
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    510
    428
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the proximal end of the first segment and the distal end of the third segment were oriented in opposing directions for the purpose of accessing a different target point of the vasculature located in an opposite direction from the insertion site.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 5 above, further in view of Valley et al. (US 5,766,151, hereinafter “Valley”).  Voda discloses the invention substantially as claimed, as shown above.  However, Voda fails to disclose the elongate tubular member comprises a balloon as claimed.  Valley discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member (730) into a blood vessel (Fig 16) and teaches inflating at .  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368) in view of Kapadia (US 2016/0058978).  Regarding claim 22, Voda discloses the invention substantially as claimed including a method of performing an endovascular medical procedure (Figs 3A-D; col 10, ln 36 – col 11, ln 43) comprising: inserting an elongate tubular member (36) including a sidewall defining a single internal lumen configured to receive a medical device (therapeutic device, such as a dilating catheter, laser catheter, atherectomy catheter, or the like – col 1, ll 28-43) into a blood vessel such that: a first segment (38) of the elongate tubular member is located within a first branch (descending aorta 24a) of the blood vessel; a second segment (40) of the elongate tubular member located distally of the first segment is positioned in contact with an arch (aortic arch 24c) defined by a second branch of the blood vessel such that the arch provides a fulcrum stabilizing the elongate tubular member within the blood vessel to inhibit kickback from the medical device during delivery to a target .  
[AltContent: textbox (Arch)][AltContent: arrow][AltContent: textbox (2nd Segment)]
[AltContent: textbox (1st branch)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd 
branch)]
    PNG
    media_image2.png
    433
    278
    media_image2.png
    Greyscale
[AltContent: textbox (2nd Bend)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Bend)][AltContent: arrow][AltContent: textbox (3rd
Segment)][AltContent: textbox (1st 
Segment)]	
    PNG
    media_image1.png
    474
    296
    media_image1.png
    Greyscale

However, Voda fails to disclose a proximal end of the first segment and a distal end of the third segment are oriented in opposing directions, as claimed.  Kapadia discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member (102) into a blood vessel and teaches the proximal end of the first segment and the distal end of the second segment may be oriented in different directions depending on the 

[AltContent: textbox (2nd obtuse bend)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st obtuse bend)][AltContent: textbox (Distal end of third segment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end of third segment)][AltContent: arrow][AltContent: textbox (Proximal end of first segment)]
    PNG
    media_image3.png
    318
    201
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    510
    428
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the proximal end of the first segment and the distal end of the third segment were oriented in opposing directions for the purpose of accessing a different target point of the vasculature located in an opposite direction from the insertion site.  




.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368) and Kapadia (US 2016/0058978), as applied to claim 23 above, further in view of Valley (US 5,766,151).  Voda and Kapadia disclose the invention substantially as claimed, as shown above.  However, Voda fails to disclose the elongate tubular member comprises a balloon as claimed.  Valley discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member (730) into a blood vessel (Fig 16) .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771